           Case
            Case1:19-cv-00700-RP
                 1:19-cv-00700-RP Document
                                   Document37-1
                                            38 Filed
                                                Filed04/30/20
                                                      04/28/20 Page
                                                                Page12ofof44



                          UNITED STATES DISTRICT COURT FOR
                            THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION
________________________________________________
                                                       )
MARK MILLER, MICHELE GANGNES,                          )
SCOTT COPELAND, LAURA PALMER,                          )
TOM KLEVEN, ANDY PRIOR,                                )
AMERICA’S PARTY OF TEXAS,                              )
CONSTITUTION PARTY OF TEXAS,                           )
GREEN PARTY OF TEXAS and                               )
LIBERTARIAN PARTY OF TEXAS,                            )
                                                       )
                        Plaintiffs,                    )
                                                       )
                                v.                     ) Civil No. 1:19-cv-00700-RP
                                                       )
RUTH R. HUGHS, in her official capacity as the         )
Secretary of State of the State of Texas, and          )
JOSE A. “JOE” ESPARZA, in his official capacity as the )
Deputy Secretary of State of the State of Texas,       )
                                                       )
                        Defendants.                    )
________________________________________________)


                       [PROPOSED] AMENDED SCHEDULING ORDER


         Pursuant to Federal Rule of Civil Procedure 16 and the Court’s Amended Emergency Order

in Light of the COVID-19 Pandemic, the following Amended Scheduling Order is issued by the

Court:

1.       A report on alternative dispute resolution in compliance with Local Rule CV-88 shall be

         filed on or before November 15, 2019.

2.       The parties asserting claims for relief shall submit a written offer of settlement to opposing

         parties on or before November 15, 2019, and each opposing party shall respond, in writing,

         on or before 30 days following the receipt of such written offer. All offers of settlement

         are to be private, not filed. The parties are ordered to retain the
       Case
        Case1:19-cv-00700-RP
             1:19-cv-00700-RP Document
                               Document37-1
                                        38 Filed
                                            Filed04/30/20
                                                  04/28/20 Page
                                                            Page23ofof44




     written offers of settlement and responses so the Court may use them in assessing attorney’s

     fees and costs at the conclusion of the trial.

3.   Each party shall complete and file the “Notice Concerning Reference to United States

     Magistrate Judge” on or before October 7, 2019.

4.   The parties shall file all motions to amend or supplement pleadings or to join additional

     parties on or before March 16, 2020.

5.   All parties asserting claims for relief shall file their designation of testifying experts and

     serve on all parties, but not file, the materials required by Federal Rule of Civil Procedure

     26(a)(2)(B) on or before July 30, 2020. Parties resisting claims for relief shall also file their

     designation of testifying experts and serve on all parties, but not file, the materials required

     by Federal Rule of Civil Procedure 26(a)(2)(B) on or before August 30, 2020. All parties

     shall file all designations of rebuttal experts and serve on all parties the material required

     by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the extent not

     already served, 30 days from the receipt of the report of the opposing expert.

6.   An objection to the reliability of an expert’s proposed testimony under Federal Rule of

     Evidence 702 shall be made by motion, specifically stating the basis for the objection and

     identifying the objectionable testimony, within 11 days from the receipt of the written

     report of the expert’s proposed testimony, or within 11 days from the completion of the

     expert’s deposition, if a deposition is taken, whichever is later. Prior to the deadline, either

     party may file a motion with the Court to request additional time to submit an objection.

7.   The parties shall complete all discovery on or before November 2, 2020.

8.   All dispositive motions shall be filed on or before December 2, 2020 and shall be limited

     to 20 pages. Responses shall be filed and served on all other parties not later than 14 days

     after the service of the motion and shall be limited to 20 pages. Any replies shall be filed
       Case
        Case1:19-cv-00700-RP
             1:19-cv-00700-RP Document
                               Document37-1
                                        38 Filed
                                            Filed04/30/20
                                                  04/28/20 Page
                                                            Page34ofof44



      and served on all other parties not later than 7 days after the service of the response and

      shall be limited to 10 pages, but the Court need not wait for the reply before ruling on the

      motion. Prior to December 2, 2020, either party may file a motion with the Court to request

      extensions of time and/or page limitations.

9.    The Court will set this case for final pretrial conference at a later time. The final pretrial

      conference shall be attended by at least one of the attorneys who will conduct the trial for

      each of the parties and by any unrepresented parties. The parties should consult Local Rule

      CV-16(e) regarding matters to be filed in advance of the final pretrial conference.


10.   This case is
      Pursuant   to set
                     the for ______________
                          Court's  Amended trial  commencing
                                             Emergency    Orderat in9:00 a.m. ofonthe
                                                                      Light
      COVID19 Pandemic, the trial will be set at a later date.
      ___________________________________________, 20________.

      By filing an agreed motion, the parties may request that this Court extend any deadline set

      in this Order, with the exception of the dispositive motions deadline and the trial date. The

      Court may impose sanctions under Federal Rule of Civil Procedure 16(f) if the parties do

      not make timely submissions under this Order.



      SIGNED on ___________________________________________,
                           April 30                          20_____.
                                                                20




                                             __________________________________
                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE




                                                3
          Case 1:19-cv-00700-RP Document 38 Filed 04/30/20 Page 4 of 4



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

                                                  §
                                                  §
                                                  §
                                                  §

                        NOTICE CONCERNING REFERENCE TO
                         UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of 28 U.S.C. § 626(c), Federal Rule of Civil Procedure 73,

and the Local Rules of the United States District Court for the Western District of Texas, the

following party ________________________________________________________________

through counsel _______________________________________________________________

       ___ consents to having a United States Magistrate Judge preside over the trial in this case.

       ___ declines to consent to trial before a United States Magistrate Judge.



                                                      Respectfully submitted,

                                                      __________________________________

                                                      Attorney for:

                                                      __________________________________




                                                  4
